FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 October 2, 2012 Filed Via EDGAR (CIK #0000876441) Securities and Exchange Commission treet NE Washington, DC 20549 RE: FRANKLIN TEMPLETON INTERNATIONAL TRUST (Franklin Templeton Global Allocation Fund) File Nos. 033-41340 and 811-06336 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on September 27, 2012. Sincerely yours, FRANKLIN TEMPLETON INTERNATIONAL TRUST /s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary KLS/ksa cc: Bruce G. Leto, Esq. Brian E. Lorenz, Esq.
